GRIFFIN, Judge.
We find no merit to appellant’s attack on the lower court’s order modifying child support; however, the record is unclear regarding birthdays and expected graduation dates. Under section 743.07(2), Florida Statutes (1995), child support may not be extended beyond the date of high school graduation. If the date of graduation occurs prior to the childrens’ nineteenth birthdays, child support must cease at graduation. With this clarification, the appealed order is affirmed.
AFFIRMED.
W. SHARP and ANTOON, JJ., concur.